Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 15 and 21
b.	Pending: 1-19 and 21
Claims 1, 8-11 and 15 have been amended. Claim 20 has been cancelled and claim 21 has been newly added.

Specification
The new title is reviewed and accepted by examiner.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 15 and 21 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
for independent claims 1 and 15; and
“during a first time interval during which a number of program/erase (P/E) cycles is less than a first number, a voltage difference between the erase voltage and the gate voltage corresponds to a first voltage, and wherein, during a second time interval after the first time interval during which the number of P/E cycles is greater than or equal to the first number, the voltage difference between the erase voltage and the gate voltage corresponds to a second voltage greater than the first voltage”; for independent claim 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/5/2021